                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
DAVID ANDERSON,                     )
                                    )
            Plaintiff,              )
                                    )
      v.                            )              CIVIL ACTION NO. 1:19-cv-12283-PBS
                                    )
COMPUTER SCIENCES                   )
CORPORATION, DXC TECHNOLOGY )
SERVICES LLC,                       )
H.C. CHARLES DIAO, and              )
JOHN MICHAEL LAWRIE,                )
                                    )
                                    )
            Defendants.             )
____________________________________)

                            MOTION TO RESTORE TO DOCKET

       Plaintiff David Anderson hereby represents to the court that the parties have failed to

effectuate their settlement agreement. Plaintiff hereby asks the court to restore the matter to

docket. Plaintiff requests a status conference.

                                                          Respectfully submitted,
                                                          Plaintiff
                                                          By his Attorney



                                                          /s/ John L. Fink_________________
                                                          John Fink BBO 683290
                                                          SIMS & SIMS, LLP
                                                          53 Arlington Street
                                                          Brockton, MA 02301
                                                          Tel. (508) 588-6900
                                                          Fax (508) 586-3320
                                CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served this day via the
Electronic Case Filing System upon all counsel of record.

                                             /s/ John L. Fink



                                             Certification I have raised the issue with Defense

                                     counsel on several occasions and emailed them Friday.

                                     They have failed to get back to me and they are in a

                                     timezone I understand to be considerably different.




                                                2
HB: 4815-5995-6923.1
